Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 3/28/2022. As directed by the amendment, claims 1-5, 8, 10-11, and 13 have been amended and no claims have been added or canceled. Thus, claims 1-15 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose “a kinematic storage mechanism defining, at the leg, a first intermediate anchoring point immovable with respect to the attachment and a second intermediate anchoring point movable with respect to the attachment; the kinematic storage mechanism being adapted to store the energy taking advantage of a motion of the intermediate anchoring point with respect to the attachment and to release the energy causing the movement of the intermediate anchoring point with respect to the attachment; a locking system defining, at the leg, a third intermediate anchoring point movable with respect to the attachment; the locking system defining, as a function of the position of the third intermediate anchoring point, a locking position, in which the locking system prevents the kinematic storage mechanism from releasing the energy, and a releasing position, in which the locking system allows the kinematic storage mechanism to release the energy; a loading cable connecting the upper dorsal anchoring point to the first intermediate anchoring point allowing the kinematic storage mechanism to store the energy on the basis of a first motion between the upper body and the intermediate body; a discharging cable connecting the lower anchoring point to the second intermediate anchoring point allowing the kinematic storage mechanism to release the energy causing a motion of the lower body; and a releasing cable connecting the upper ventral anchoring point to the third intermediate anchoring point so as to control the switching of the locking system from the locking position to the releasing position on the basis of a second motion between the upper body and the intermediate body” (claim 1, In. 15-39).
	The closest prior art of record is Herr et al (2013/0296746).
	 While Herr discloses a wearable assisted-walking device comprising a lower attachment body, an upper attachment body, an attachment, and a kinematic storage mechanism comprising an energy storage mechanism and a locking system, Herr does not disclose the full claimed structure of the kinematic storage mechanism.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785